DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note 
Claims 4, 8-9, and 11-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 May 2022.
These claims remain withdrawn despite Applicant’s claims submission of 06 September 2022 incorrectly labeling claims 4 and 11 as “(Original)” and “(Previously Presented)”, respectively. 
Corresponding new claim 24 (with the same subject matter as claim 4) is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups/Species, there being no allowable generic or linking claim. 
Claims 1-3, 5-6, 10, 21-23, and 25-27 are currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 21-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geck 9852508 in view of Garcia 20160341070, and Farnsworth 6533541.
Regarding Claim 1, Geck teaches an air turbine starter (10) for starting an engine (11), comprising: 
a housing (25) having an interior surface (IS in Fig 1 below) defining an interior (shaded in Fig 1 below); 

    PNG
    media_image1.png
    873
    1421
    media_image1.png
    Greyscale

at least one turbine member (32) rotatably mounted within the interior about a rotational axis (34), and having a plurality of circumferentially spaced blades (Fig 1; Col.4 l.20); and 
a containment structure (40) having a radially outer surface (ROS in Fig 1 above) spaced from the interior surface (Fig 1) to define a radial gap (RG in Fig 1 above) and a radially inner surface (RIS in Fig 1 above) with a thickness that extends between the radially outer surface and the radially inner surface (Rt in Fig 1 above), 
the containment structure circumferentially surrounding at least a portion of the at least one turbine member (Fig 1). 
Geck does not teach the containment structure at least partially comprising a shape memory alloy and at least one layer of a metal alloy.
However, Garcia teaches turbomachine (20) comprising: 
a housing (60) having an interior surface (64) defining an interior (partially shaded in Fig 1 below and including everything radially between 60 and centerline A); 

    PNG
    media_image2.png
    930
    1180
    media_image2.png
    Greyscale

at least one turbine member (28, 47) rotatably mounted within the interior (Fig 1) about a rotational axis (A), and having a plurality of circumferentially spaced blades (47; Fig 1); and 
a containment structure (66) having a radially outer surface (70) spaced from the interior surface to define a radial gap (74) and a radially inner surface (72) with a thickness that extends between the radially outer surface and the radially inner surface (Fig 2), 
the containment structure circumferentially surrounding at least a portion of the at least one turbine member (Figs 1-2), and at least partially comprising a shape memory alloy (86; Figs 4A-B; [0026]). The shape memory alloy being coupled to the containment ring on the outer side thereof, the shape memory alloy is considered part of the containment ring ([0026-27]; Figs 4A-B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the containment structure of Geck to include a shape memory alloy as taught by Garcia, in order to maintain the radial gap, and thereby dissipate energy from radial impacts by liberated/fragmented blades (Garcia, [0026]).
Geck in view of Garcia does not teach the containment structure further comprises at least one layer of metal alloy.
However, Farnsworth teaches a suitable material for a containment structure ring (132) of an air turbine starter (100) is a metal alloy (Col.3 ll.53-57) to provide sufficient strength to “inhibit[s] turbine fragments that may be created from a turbine wheel failure” (Col.3 ll.53-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript containment structure material of Geck in view of Garcia to comprise a metal alloy as taught by Farnsworth, because MPEP2144.07 provides that the selection of a known material (metal alloy; Col.3 ll.53-57, Farnsworth) based on its suitability for its intended use (as the blade containment structure material of an air turbine starter; Col.3 ll.53-57 and 132 in Fig 1 of Farnsworth; 40 in Fig 1 of Geck) was an obvious extension of prior art teachings, in order to further inhibit turbine fragments from penetrating the housing assembly (Col.3 ll.53-57, Farnsworth).
Regarding Claim 21, Geck teaches a containment structure (40) provided within an interior (shaded in Fig 1 below) of an air turbine starter (10), the containment structure comprising: 

    PNG
    media_image1.png
    873
    1421
    media_image1.png
    Greyscale

a radially outer surface (ROS in Fig 1 above); and 
a radially inner surface (RIS in Fig 1 above) with a thickness that extends between the radially outer surface and the radially inner surface (Rt in Fig 1 above).
Geck does not teach the containment structure at least partially comprising a shape memory alloy and at least one layer of a metal alloy.
However, Garcia teaches a containment structure (66), within an interior (partially shaded in Fig 1 below and including everything radially between 60 and centerline A) of a turbomachine (20; Fig 1), comprising: 

    PNG
    media_image2.png
    930
    1180
    media_image2.png
    Greyscale

a radially outer surface (70); and 
a radially inner surface (72) with a thickness that extends between the radially outer surface and the radially inner surface (Fig 2), 
the containment structure at least partially comprising a shape memory alloy (86; Figs 4A-B; [0026-27]). The shape memory alloy being coupled to the containment ring on the outer side thereof, the shape memory alloy is considered part of the containment ring ([0026-27]; Figs 4A-B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the containment structure of Geck to include a shape memory alloy as taught by Garcia, in order to maintain the radial gap, and thereby dissipate energy from radial impacts by liberated/fragmented blades (Garcia, [0026]).
Geck in view of Garcia does not teach the containment structure further comprises at least one layer of metal alloy.
However, Farnsworth teaches a suitable material for a containment structure ring (132) of an air turbine starter (100) is a metal alloy (Col.3 ll.53-57) to provide sufficient strength to “inhibit[s] turbine fragments that may be created from a turbine wheel failure” (Col.3 ll.53-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript containment structure material of Geck in view of Garcia to comprise a metal alloy as taught by Farnsworth, because MPEP2144.07 provides that the selection of a known material (metal alloy; Col.3 ll.53-57, Farnsworth) based on its suitability for its intended use (as the blade containment structure material of an air turbine starter; Col.3 ll.53-57 and 132 in Fig 1 of Farnsworth; 40 in Fig 1 of Geck) was an obvious extension of prior art teachings, in order to further inhibit turbine fragments from penetrating the housing assembly (Col.3 ll.53-57, Farnsworth).
Regarding claims 2 and 22, Geck in view of Garcia and Farnsworth teaches all the limitations of the claimed invention as discussed above. Geck in view of Garcia and Farnsworth as discussed so far, does not teach the shape memory alloy extends circumferentially along at least a portion of the containment structure.
However, Garcia further teaches the shape memory alloy extends circumferentially along at least a portion of the containment structure (the shape memory alloy described as a layer, thus having a three dimensional shape that comprises some extent in the circumferential direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the containment structure of Geck in view of Garcia and Farnsworth to include the shape memory alloy as taught by Garcia, in order to maintain the radial gap, and thereby dissipate energy from radial impacts by liberated/fragmented blades (Garcia, [0026])
Regarding claims 3 and 23, Geck in view of Garcia and Farnsworth teaches all the limitations of the claimed invention as discussed above. Geck in view of Garcia and Farnsworth as discussed so far, does not teach the shape memory alloy extends along the radially outer surface.
	However, Garcia further teaches the shape memory alloy extends along the radially outer surface (Figs 4A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the containment structure of Geck in view of Garcia and Farnsworth to include the shape memory alloy as taught by Garcia, in order to maintain the radial gap, and thereby dissipate energy from radial impacts by liberated/fragmented blades (Garcia, [0026]).
Regarding claims 5 and 25, Geck in view of Garcia and Farnsworth teaches all the limitations of the claimed invention as discussed above. Geck in view of Garcia and Farnsworth as discussed so far, does not teach the containment structure is freely deformable in the radial gap.
However, Garcia further teaches the containment structure is freely deformable in the radial gap (Figs 4A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the containment structure of Geck in view of Garcia and Farnsworth to include the shape memory alloy as taught by Garcia, in order to maintain the radial gap, and thereby dissipate energy from radial impacts by liberated/fragmented blades (Garcia, [0026]).

Claims 6, 10, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geck in view of Garcia and Farnsworth, and in further view of Diaz 20210017881.
Regarding claims 6 and 26, Geck in view of Garcia and Farnsworth teaches all the limitations of the claimed invention as discussed above. Geck in view of Garcia and Farnsworth, does not teach the shape memory alloy is at least two layers of shape memory alloy (SMA).
However, Diaz teaches that a shape memory alloy layer (43) of a blade containment structure (42), may itself comprise multiple layers ([0058]; Figs 4-10; cl.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SMA structure of Geck in view of Garcia and Farnsworth to include multiple layers as per Diaz, in order to enhance blade containment performance, e.g. energy dissipation, stress response, etc. (Diaz, [0004-0017]).
Regarding claims 10 and 27, Geck in view of Garcia and Farnsworth teaches all the limitations of the claimed invention as discussed above. Geck in view of Garcia and Farnsworth does not teach the shape memory alloy is a nickel-titanium alloy.
However, Diaz teaches a shape memory alloy material for blade containment in turbomachines being a nickel-titanium alloy ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript SMA material of Geck in view of Garcia and Farnsworth, to comprise the nickel-titanium alloy as taught by Diaz, because MPEP2144.07 provides that the selection of a known material (nickel-titanium alloy; [0016] Diaz) based on its suitability for its intended use (as the SMA of a blade containment structure of a turbomachine; [0014, 16] and Fig 1 of Diaz; [0026] and Figs 4a-b of Garcia) was an obvious extension of prior art teachings, in order to provide the desired dissipation of mechanical energy in the presence of rapid shearing stress, such as would be experienced in a blade-off/fragmentation event (Diaz; [0015]).

Response to Arguments
Applicant's arguments filed 06 September 2022 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
In Summary: 
Applicant asserts that insufficient rationale was provided in the rejection for modify Geck in view of Garcia, in further view of Farnsworth. 
However, the rejection explicitly relies on an accepted rationale for combination according to MPEP2144.07, which provides that the selection of a known material (metal alloy; Col.3 ll.53-57, Farnsworth) based on its suitability for its intended use (as the blade containment structure material of an air turbine starter; Col.3 ll.53-57 and 132 in Fig 1 of Farnsworth; 40 in Fig 1 of Geck) was an obvious extension of prior art teachings, in order to further inhibit turbine fragments from penetrating the housing assembly (Col.3 ll.53-57, Farnsworth) (see p.7, last paragraph of section 10.) of Non Final Office Action mailed 07 June 2022; repeated in the rejection of claim 1 above). The rejection is further clarified with quotation to the previously cited portion of Farnsworth that teaches why the metal material of Farnsworth is suitable for the containment structure of Geck in view of Garcia (Col.3 ll.53-57). It is further noted that the rationale/motivation for combination of each reference for each rejection is typically recited in the paragraph following the discussion of the teaching reference (i.e. typically beginning with “It would have been obvious…”).
Applicant further asserts that none of the cited references, alone, teaches the claimed invention. 
However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant argues how each reference does not teach certain limitations. However, Geck teaches the bulk of the claim, while Garcia teaches the shape memory alloy applicable to Geck and Farnsworth teaches the metal alloy applicable to Geck (in view of Garcia). The obviousness of each combination being discussed above with reference to rationale originating from the prior art. There is further no requirement that any one reference teach a specific combination of features/limitations from the claims (i.e. no single reference must teach a containment structure having both alloys; the prior art of record teaches the use of each material for the claimed application for different reasons and in different ways, such that one of ordinary skill in the art would have found it obvious to use those materials in those ways to achieve the desired results of the prior art). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741